DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 08/05/2020.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 08/05/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/05/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 08/05/2020 is attached to this office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2019/0020985 A1 to Dai, (hereinafter, “Dai”) in view of US Patent No. US 9,876,594 B1 to Nadkar, (hereinafter, “Nadkar”), as disclosed in IDS submitted on 08/05/2020.
As per claims 1, 8 and 15, Dai teaches a system, a method for an infotainment system of a vehicle, and a non-transitory computer-readable medium, respectively, comprising instructions that when executed by an infotainment system of a vehicle cause the infotainment system to perform operations including to: 
an infotainment system of a vehicle (Dai, para. [0060] “shown in FIG. 1, vehicle 4 includes capabilities associated with infotainment system 15 and vehicle diagnostics 19.”), programmed to 
communicate with a primary mobile device over a first connection established between the infotainment system and an application integration component of a first vehicle-enabled application of the primary mobile device (Dai, para. [0049] “Turning to the infrastructure of FIG. 1, end user 2 can be associated with a human agent (e.g., a driver or passenger). End user 2 may initiate communication in communication system 10 via some network, and such communication may be initiated through any suitable device, inclusive of an in-vehicle mobile device 18a or 18b, display 28, and a navigation system (not shown), which could be integrated with infotainment system 15. In one embodiment, additional displays may be provided for one or more passengers in vehicle 4. Mobile devices, such as in-vehicle mobile devices 18a-b, are inclusive of mobile phones, smart mobile phones (smartphones), e-book readers, tablets, iPads, personal digital assistants (PDAs), laptops or electronic notebooks, portable navigation systems, multimedia gadgets (e.g., cameras, video and/or audio players, etc.), gaming systems, other handheld electronic devices, and any other device, component, element, or object capable of initiating voice, audio, video, media, or data exchanges within communication system 10.” And para. [0061] “Turning to FIG. 2, communication system 10 is illustrated with OBU 30 shown coupled to agents 90 and networks 40. As previously discussed herein, agents 90 can include machine devices 92, humans 94, and mobile devices 96. In addition, agents can also include software agents 95 and authorized entities 98. Software agents 95 can include any application or executable file comprising instructions that can be understood and processed on a computer, and provisioned in a memory element accessible to OBU 30 (e.g., memory element 24), and which may be initiated automatically in response to a particular set of criteria or conditions (e.g., every time network connectivity is detected on OBU 30, whenever OBU 30 is powered on and a particular time interval has passed, in response to another software agent, etc.).”); 
communicate with a secondary mobile device over the first connection established between the infotainment system and the application integration component of the first vehicle- enabled application, the secondary mobile device being in communication with the primary mobile device over a second connection established between a device bridge component of the first vehicle-enabled application and a device bridge component of a second vehicle-enabled application (Dai, para. [0042] “An interconnection device that provides appropriate access control and segregation between vehicular bus subsystems may also be operably coupled to, or may be a part of, a vehicular computer, such as OBU 30, which could include multiple applications running on behalf of authorized entities (e.g., a vehicle manufacturer), a driver, one or more passengers, and even third parties. These applications may require access to various machine devices within the vehicle to accomplish their intended purposes.” And para. [0114] “Connection manager 60 of OBU 30 transparently enables one or more wireless network sessions between OBU 30 and one or more external networks, by selecting one or more wireless interfaces from a plurality of wireless interfaces using various wireless protocols. Interface usage policies, application requirements, interface mode, and other parameters may be evaluated to determine which wireless interface to select. In one embodiment, connection manager 60 includes an OBU-to-controller module 61, a controller setting module 62, an interface profile and usage policy module 63, a mode selection module 64, an application requirements module 65, an interface monitoring module 66, an interface selection module 68, and an interface selection optimization module 69. Once an interface has been selected, the interface selection is provided to mobility manager 70 and any IP address changes are communicated to the one or more controllers 90. In addition, connection manager 60 can be an integral unit for L2 and L3 handoffs, and therefore, can be the site of handoff optimizations.”); 
validate permission to execute a remote procedure call as requested by the first vehicle- enabled application over the first connection, using permissions assigned to the first vehicle- enabled application according to a policy table of the vehicle (Dai, para. [0045] “In a vehicle with an on-board computer such as OBU 30, however, some applications on the on-board computer may not be under the control of the vehicle manufacturer. In addition, dynamic updates to OBU 30 (e.g., installing or updating a third party application) can result in the vehicular environment being manipulated by multiple administrative domains, rather than the single domain of the manufacturer. In this environment, securing information release via access control may not suffice in every scenario. Information flow needs to be controlled both with respect to information flow between machine devices and applications and with respect to information propagation from one application to another after the information has been released. Such control is necessary for the operational safety of the vehicle, the protection of the machine devices, and the privacy of certain data collected by machine devices. Therefore, a unified, policy-based Information Flow Control between applications and machine devices is needed to control access to information from machine devices and to control the propagation of such information after it has been appropriately accessed.” And para. [0047] “an interconnection device or central hub may be provided to interconnect internal network subsystems. A method is also provided for applying policy-based access control and segregation between the internal network subsystems, in addition to access control between the internal network subsystems and the other internal vehicular networks and external networks. In accordance with other example embodiments of communication system 10, a method is provided for applying Information Flow Control (IFC) to data from internal network subsystems and applications processing such data, based on predefined policies associated with the data and access levels of an entity processing the data.”); and
validate permission to execute the remote procedure call as requested by the second vehicle-enabled application over the second connection as forwarded to vehicle over the first connection, using permissions assigned to the second vehicle-enabled application according to the policy table of the vehicle (Dai, para. [0177] “Access interface association is illustrated in FIG. 5. In-vehicle device 118a of vehicle 104a has a hub mode interface associated exclusively with a hub mode interface 131 of OBU 130a. In-vehicle device 118b also has a hub mode interface associated exclusively with hub mode interface 131 of OBU 130a. In-vehicle device 118c of vehicle 104b has two interfaces. A first interface of in-vehicle device 118c is associated exclusively with a hub mode interface 136 of OBU 130b and a second interface of in-vehicle device 118c is associated exclusively with an interface 132 (having multiple interface modes) of the other OBU 130a. Although each of the hub mode interfaces of in-vehicle devices 118a, 118b, and 118c is associated exclusively with a hub mode interface on one of OBUs 130a and 130b, each of the interfaces of in-vehicle devices 118a, 118b, and 118c could be associated with multiple hub mode interfaces on the same or different OBUs. Road-side user device 110 has two interfaces in which a first interface is associated with interface 136 of OBU 130b, and a second interface is associated with interface 131 of OBU 130a” and para. [0183] “Communication system 10 enables seamless mobility when migrating traffic flow from one interface of an OBU to another interface of the OBU. In the scenario illustrated in FIG. 6, each of the OBU interfaces 131, 132, 133, and 134 has a unique network address (e.g., Internet Protocol (IP) address). In-vehicle device 118a initially sends packets to OBU 130a via interface 131. OBU 130a modifies the packet by substituting a source IP address of the packet with an IP address of its outgoing interface (e.g., interface 133). In this illustrated scenario, OBU 130a has two tunnels (e.g., UDP or TCP tunnels) established with controller 145a and sends the modified packet to controller 145a in the first tunnel through road-side infrastructure device 140a and the Internet 100. Controller 145a extracts the packet and may modify the packet by substituting the source IP address with its own IP address. Controller 145a then forwards the modified packet to corresponding node 122 via road-side infrastructure device 140c and the Internet 100.”)
Dai teaches all the limitations of claims 1, 8 and 15 above, however fails to explicitly teach but Nadkar teaches:
execute a remote procedure call as requested by the first vehicle- enabled application over the first connection (Nadkar, col. 2 lines 48-67 and col. 3 lines 1-4 “The mobile devices 108, 110 execute an application 118 programmed to interact with the server system 112 that includes the illustrated components 120-126. For example, the application 118 may include an IVI integration module 120. The IVI integration module 120 is programmed to transmit content to the IVI 104 for display on the screen 104 and/or playing through speakers. The IVI integration module 120 may be further programmed to receive interactions from the IVI 104 and process them to control operation of the application 118. The application 118 may further include a bridge client 122 and a bridge target 124. The bridge client 122 implements functionality enabling the application 118 to control an IVI system 104 paired with another device. For example, the passenger device 110 may access the IVI 104 through the driver device 108 using the bridge client 122 as described below. The bridge target 124 implements functionality enabling the application executing on a paired device to facilitate control of the IVI system 104 by a non-paired device. In the example of FIG. 1, the driver device 108 uses the functionality of the bridge target 124”);
execute the remote procedure call as requested by the second vehicle-enabled application (Nadkar, col. 4 lines 30-53 “Referring to FIG. 3, the illustrated method 300 may be executed within the environment 100 in order to provide access to the IVI system 104 by applications 118 executing on a driver device 108 and further to inform the application server 112 of the pairing of the driver device 108 with the IVI system 104. The method 300 may include pairing 302 the driver device 108 with the IVI system 104. This may include paring the devices according to BLUETOOTH protocol, coupling the driver device 108 to the IVI system 104 by means of a cable, such as a universal serial bus (USB) cable, or any other pairing process known in the art. In response to the pairing, the driver device 108 connects to the IVI system 104 and registers 304 one or more applications with the IVI system 104 over the connection. For example, the driver device 108 may send a data packet or file that includes a listing of applications that are installed on the driver device 108 and that include an IVI integration module 120 such that the controls and presentation of content may be shared with the IVI system 104. The data packet or file may further include graphical icons for display an interface of the IVI system 104 and may include data defining interface elements to be presented on the IVI system 104 for invoking functionality of the applications.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nadkar’s infotainment system access into Dai’s access control of subsystems in a vehicular environment, with a motivation to enable the application executing on a paired device to facilitate control of the infotainment system by a non-paired device (Nadkar, col. 2 lines 58-67). 
As per claims 2, 9 and 16, the combination of Dai and Nadkar teaches the system of claim 1, the method of claim 8 and the medium of claim 15, respectively, wherein the remote procedure call requested by the first vehicle-enabled application is received over a first data flow provided over the first connection (Nadkar, col. 5 lines 11-26 “For example, where a SPOTIFY application is registered at step 304, the SPOTIFY application installed on the driver device 108 may notify the application server 112 of the registration. In some embodiments, the notification step 312 is performed by the bridge target 124 of an application 118 that is registered at step 304. Following notification 312, the application may then operate as a target for the passenger device 110 according to the methods disclosed herein. Upon receiving the notification sent at step 312, the application server 112 records 314 the availability of a target. In particular, the application that transmits the notification 312 may be authenticated with respect to a user account, i.e. a particular user account is logged in to the application server 112 using that instance of the application.”), the remote procedure call requested by the second vehicle-enabled application is received over a second data flow provided over the first connection, and the second data flow is encrypted by the secondary mobile device to prevent the primary mobile device from gaining access to contents of the second data flow (Nadkar, col. 5 lines 33-52 “Referring to FIGS. 4A and 4B, the illustrated method 400 may be used to provide access to an IVI system 104 using a passenger device 110 by way of the pairing of the driver device 108 to the IVI system 104. The method 400 may include requesting 402, by the passenger device 110, a listing of potential targets. The request 402 may be invoked in response to a user navigating to an interface element offering a listing of targets in an application 118 executing on the passenger device 110 (“the passenger application”). Step 402 may be executed by the bridge client 122 of the application 118. As shown, the request 402 may be sent to the application server 112 corresponding to that passenger application. The request 402 may reference the account for which the passenger application is authenticated (“the passenger account”) in the form of a username or other credential. In response to receiving 504 the target selection, the passenger device 110 may transmit 506 to the IVI system 104 a request to access the selected target application using the IVI system 104. For example, the bridge client 122 of the selected target application (“the passenger application”) may transmit a username and password, preferably encrypted, to the IVI system for the user account for which the passenger application is authenticated (“the passenger account”). The passenger application may transmit some other credential that is sufficient to authenticate an application with the application server 112 with respect to the passenger account.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nadkar’s infotainment system access into Dai’s access control of subsystems in a vehicular environment, with a motivation to enable the application executing on a paired device to facilitate control of the infotainment system by a non-paired device (Nadkar, col. 2 lines 58-67). 

As per claims 3, 10 and 17, the combination of Dai and Nadkar teaches the system of claim 1, the method of claim 8 and the medium of claim 15, respectively, wherein the permissions assigned to the first vehicle- enabled application allow execution of the remote procedure call, the permissions assigned to the second vehicle-enabled application deny execution of the remote procedure call, and the remote procedure call is denied execution by the second vehicle-enabled application despite the remote procedure call from the second vehicle-enabled application being received over the first connection from the first vehicle-enabled application and the first vehicle-enabled application being allowed permission (Dai, para. [0314] “Information flow can occur when an application process attempts to access an end point or another application or vice versa (e.g., by sending a message). Examples of information flow between an application process and an end point include an application process reading data from a machine device or interface of the vehicle, an application process writing to a network interface of OBU 30, or an application process writing to a machine device of the vehicle to control the behavior of the vehicle. IFC monitoring module 308 can provide control of information flow between end points of subsystems in vehicle 4, between application processes associated with applications on OBU 30, and between end points and application processes of OBU 30. Using IFC policies, IFC monitoring module 308 can prevent an application process from accessing vehicle data that the application is not authorized to access and can prevent an application process from sending messages to a receiver that the application is not authorized to access. In alternative embodiments, IFC policies can be enforced by a monitoring device or module connected to each subsystem within the vehicle or within the applications running on vehicle ECUs.” And para. [0321] “an identity profile application on OBU 30, which accesses identity profiles of agents associated with OBU 30, may allow read access to certain data within the identity profiles, but may not allow write access for a third party application on OBU 30. Such policies may be configured in order to protect the data of the identity profile on OBU 30 while allowing the third party application to read some identity profile information. This could be desirable so that the third party application can publish the identity profile information to a social media website, whereby the agent associated with the identity profile could potentially download it to another connected vehicle. In this example, flow control policies (e.g., interaction specification and IFC tags) for the third party application could be configured by the manufacturer as permitting read only access to data associated with the identity profile application and the flow control policies for the ID profile application could be configured as only permitting access to identity profile information by certain applications tagged as read only.”)
As per claims 4, 11 and 18, the combination of Dai and Nadkar teaches the system of claim 1, the method of claim 8 and the medium of claim 15, respectively, wherein the permissions assigned to the first vehicle- enabled application deny execution of the remote procedure call, the permissions assigned to the second vehicle-enabled application allow execution of the remote procedure call, and the remote procedure call is allowed execution by the second vehicle-enabled application despite the remote procedure call from the second vehicle-enabled application being received over the first connection from the first vehicle-enabled application and the first vehicle-enabled application being denied permission (Dai, para. [0297] “Access and logging module 704 may be provided in central hub 70 for applying firewall policies and for logging allowed communications and/or prohibited communications across bus subsystems. Access and logging module 704 examines communications (messages) from one subsystem interface to another subsystem interface and applies appropriate policies to permit or deny the messages. The security rules constitute the firewall policies that are enforced by access and logging module 704 of central hub 70. Firewall policies database 712 may include numerous types of security rules that permit certain communication (e.g., communication between specific machine devices, communication between specific machine devices and specific network interfaces 24) and that prohibit any other communication. Access and logging module 704 is configured to understand and appropriately apply such security rules. For instance, one rule could permit one-way communication for a specific message sent from CAN bus 720 towards a wireless interface on OBU 30 (e.g., for sending diagnostic information to a manufacturer). Another rule could explicitly forbid communication for a given set of source addresses, for example, from LIN bus 726 to certain other addresses of MOST bus 746.” And para. [0298] “Access and logging module 704 may also be configured to apply firewall policies to traffic from devices that are internal to the vehicle, yet external to the vehicle's internal network subsystems, such as personal mobile devices that connect to a WiFi interface on OBU 30. In one example, a personal mobile device could read some predefined diagnostic information (e.g., speed, average fuel consumption, tire pressure, etc.) from the vehicle, but not be permitted to send any traffic in the other direction (e.g., to the vehicle's internal network bus subsystems). Similarly, central hub 70 may also control traffic for applications executing inside OBU 30, which could have different levels of permissions. For example, an application from a vehicle manufacturer that has permission to read from an internal vehicular subsystem may be given authorization to do so, but other applications may be prohibited from such activities by security rules in firewall policies database 712.”).
As per claims 5, 12 and 19, the combination of Dai and Nadkar teaches the system of claim 1, the method of claim 8 and the medium of claim 15, respectively, wherein infotainment system is further programmed to: 
communicate with another secondary mobile device over the first connection established between the infotainment system and the application integration component of the first vehicle-enabled application, the other secondary mobile device being in communication with the primary mobile device over a third connection established between the device bridge component of the first vehicle-enabled application and a device bridge component of a third vehicle-enabled application of the other secondary mobile device  (Nadkar, col. 2 lines 48-67 and col. 3 lines 1-4 “The mobile devices 108, 110 execute an application 118 programmed to interact with the server system 112 that includes the illustrated components 120-126. For example, the application 118 may include an IVI integration module 120. The IVI integration module 120 is programmed to transmit content to the IVI 104 for display on the screen 104 and/or playing through speakers. The IVI integration module 120 may be further programmed to receive interactions from the IVI 104 and process them to control operation of the application 118. The application 118 may further include a bridge client 122 and a bridge target 124. The bridge client 122 implements functionality enabling the application 118 to control an IVI system 104 paired with another device. For example, the passenger device 110 may access the IVI 104 through the driver device 108 using the bridge client 122 as described below. The bridge target 124 implements functionality enabling the application executing on a paired device to facilitate control of the IVI system 104 by a non-paired device. In the example of FIG. 1, the driver device 108 uses the functionality of the bridge target 124”); and 
validate permission to execute the remote procedure call as requested by the third vehicle-enabled application over the first connection, using permissions assigned to the third vehicle- enabled application according to the policy table of the vehicle (Dai, para. [0298] “Access and logging module 704 may also be configured to apply firewall policies to traffic from devices that are internal to the vehicle, yet external to the vehicle's internal network subsystems, such as personal mobile devices that connect to a WiFi interface on OBU 30. In one example, a personal mobile device could read some predefined diagnostic information (e.g., speed, average fuel consumption, tire pressure, etc.) from the vehicle, but not be permitted to send any traffic in the other direction (e.g., to the vehicle's internal network bus subsystems). Similarly, central hub 70 may also control traffic for applications executing inside OBU 30, which could have different levels of permissions. For example, an application from a vehicle manufacturer that has permission to read from an internal vehicular subsystem may be given authorization to do so, but other applications may be prohibited from such activities by security rules in firewall policies database 712.” And para. [0333] “If a new message is detected at 2304, however, then message IFC tags are identified and verified against the sender's IFC tags at 2306. This verification can be done to ensure the sender (e.g., an application process of an application) has permission to propagate data in the message. For example, if an application is the owner of the data, then the application may have permission to propagate the data and to give read and write access permissions to other applications. An application that has only read access to the data, however, may not have permission to propagate the data to applications that do not have permission to read. Additionally, an application that has permission to read but not write, may not propagate a modified version of the data. The verification in 2306 can also be done to determine whether the message and any associated data actually originated from the sender and whether the message or any associated data was modified or otherwise altered after being sent by the sender. A determination is made at 2308 as to whether a policy violation related to the message and sender IFC tags is detected. If a policy violation is detected at 2308, then the violation may be logged in IFC log database 306 and appropriate action may taken at 2330 according to message IFC tags and local policy (e.g., send an alert to the driver, block message, delete message data, etc.).”).
As per claims 6 and 13, the combination of Dai and Nadkar teaches the system of claim 1 and the method of claim 8, respectively, wherein the remote procedure call requires predefined permissions, the first vehicle-enabled application lacks the predefined permissions, and the second vehicle-enabled application has the predefined permissions (Dai, para. [0047] “an interconnection device or central hub may be provided to interconnect internal network subsystems. A method is also provided for applying policy-based access control and segregation between the internal network subsystems, in addition to access control between the internal network subsystems and the other internal vehicular networks and external networks. In accordance with other example embodiments of communication system 10, a method is provided for applying Information Flow Control (IFC) to data from internal network subsystems and applications processing such data, based on predefined policies associated with the data and access levels of an entity processing the data.” And para. [0077] “Interface usage policies, which may be stored in interface policy database 84, can be defined for each wireless interface. An interface usage policy for a particular wireless interface can include various criteria for selecting the particular wireless interface for a network session. Interface usage policies may include some or all of the following information and criteria: 1) interface usage policy ID, 2) one or more corresponding interface profile IDs, 3) one or more corresponding agent identity profile IDs, 4) internal vs. external setting, 5) virtual interface setting, 6) interface mode setting, 7) application to interface binding, 8) agent identity to interface binding, and 9) interface selection policies, which can be application specific, including interface selection granularity, bi-directional interface selection, bandwidth allocation/priority setting, and deterministic vs. probabilistic interface selection.” And para. [0324] “IFC policies database 304 could be preprogrammed with a set of flow control policies (e.g., interaction specifications and IFC tags) for access level and message data for each application and end point initially installed on OBU 30 during manufacturing. Subsequently, the manufacturer can dynamically download IFC policies when a new application is added to OBU 30 or when existing applications and end points need to receive updated IFC policies. When this occurs, the new or updated IFC policies can be propagated to appropriate entities within the vehicle. For example, IFC policies for end points or other applications identified in the updated IFC policies may be updated to reflect the policies downloaded by the manufacturer. In one specific example, if an updated IFC policy for an application removes the ability for the application to control (or write) to a particular end point, then the end point interaction specification may also be updated to reflect this change. Any private interfaces may have a default policy to deny information, unless the manufacturer adds a particular application or end point to an authorized reader group in the IFC tag of the interface.”).
As per claims 7 and 14, the combination of Dai and Nadkar teaches the system of claim 6 and the method of claim 13, respectively, wherein the predefined permissions include permission to utilize one or more of: driving characteristics, vehicle location data, vehicle navigation destinations, keyboard input, touch input, and vehicle information (Dai, para. [0160] “Mobility manager 70 collects all interface mapping information and updates ID mapping database 74, which can be communicated to controller 90 via a communication protocol. The set of controllers 90 may either be chosen by authorized agents or dynamically selected based on network conditions, vehicle locations, communication delay between vehicle and controllers, or other parameters.” And para. [0296] “The dynamic uploading of security rules and any other software or firmware for central hub 70 during the lifetime of the vehicle offers a flexible and extensive access control to internal network subsystems. Manufacturers can react to aftermarket discovered vulnerabilities due to malfunctions or attacks, and can provide enhanced performance based on new techniques. Policies could be specified for a particular vehicle, for vehicles manufactured during a particular time period, for vehicles manufactured at a particular location, for vehicles known to have certain performance issues, for a particular make, model, or class of vehicles, or for any other identifiable and classifiable group of vehicles. Policies could provide limits for an agent with a particular identity profile (e.g., acceleration not allowed beyond a predetermined maximum limit for a particular driver, a particular agent given more or less diagnostic access to vehicular subsystems, etc.). Furthermore, the performance of a vehicle (e.g., speed, etc.) could be controlled with a specially configured security rule.”).

As per claim 20, the combination of Dai and Nadkar teaches the medium of claim 15, wherein the remote procedure call requires navigation permissions, the first vehicle-enabled application lacks navigation permissions, and the second vehicle-enabled application has navigation permissions (Dai, para. [0060] “FIG. 1, vehicle 4 includes capabilities associated with infotainment system 15 and vehicle diagnostics 19. A navigation system (not shown) may be provided in various embodiments including, for example, a portable navigation system or a fixed navigation system as part of infotainment system 15, each of which may be configured for wireless or wired communications to central hub 70.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190141047 A1 – Vehicle network access control and infotainment apparatus.
US 10464529 B1 – Managing access of a vehicle compartment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437